*778Motion to vacate this Court’s June 28, 1993 order of dismissal denied [see, 81 NY2d 1068]. On the Court’s own motion, appeal taken from the March 5, 1993 Appellate Division order dismissed, without costs, and motion for leave to appeal taken from such order dismissed, each upon the ground that no appeal lies because a prior appeal from the March 5, 1993 Appellate Division order was dismissed for failure to prosecute (see, Bray v Cox, 38 NY2d 350). On the Court’s own motion, appeal taken from the June 1, 1993 and June 30, 1993 Appellate Division orders dismissed, without costs, and motion for leave to appeal taken from such orders dismissed, each upon the ground that the orders do not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.
Judge Levine taking no part.